Citation Nr: 1507751	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  07-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of a fracture of the left lower orbit.  

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a left eye disorder, to include blindness, claimed as secondary to service-connected residuals of a fracture of the left lower orbit.  

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for organic brain syndrome.

5.  Entitlement to specially adaptive housing or a special home adaptation grant.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1964. 

The first issue listed on the title page comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for dysthymic disorder. 

In a May 2009 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder (dysthymic disorder), to include as secondary to service-connected left lower orbit fracture.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) and, in September 2009, the Court granted a motion by the Secretary of Veterans' Affairs to vacate the decision and remand the matter to the Board for readjudication. 

In a March 2010 decision, the Board again denied the Veteran's appeal.  The Veteran again appealed and, in October 2010, the Court granted a joint motion by the VA Secretary and the Veteran (the parties), vacated the Board's decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  In August 2011, the Board remanded the case for actions consistent with those discussed in the joint motion.  For reasons which will be discussed herein, another remand is required prior to appellate consideration of that claim.  

Since the initial appeal, additional claims of entitlement to service connection for a bilateral knee disorder and a left eye disorder, which were denied in January 2011 and September 2010 rating decisions, respectively, have also reached appellate status.  Furthermore, claims of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for organic brain syndrome and entitlement to specially adaptive housing or a special home adaptation grant, which were denied in a December 2012 rating decision, are in quasi-appellate status.  As explained herein, these four claims must also be remanded to ensure that a complete record exists and has been considered by the RO prior to appellate consideration of these matters (issues 2 and 3 on the title page) and that the appellate process is followed (issues 4 and 5 on the title page).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  The VBMS file reflects that, in December 2014, the Veteran was notified that his case had returned to the Board.  However, that notification was returned to the Board undeliverable (see VBMS file - December 16, 2014 entry).  A review of the entries in the VBMS file includes a pension claim recently filed in November 2014, which appears to include the Veteran's current address, and to the extent verified, should be used for all subsequent correspondence.   

The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD and entitlement to nonservice-connected pension have been raised by the record in September 2011 and November 2011 VA examination reports, and in November 2014, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The issues on appeal includes a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  PTSD is not included as a component of the issue on appeal, as it was separately claimed, appealed, and denied by the Board in final decision of October 1997, which is final.  As noted in the Introduction, the record reflects that this claim has been reasonably re-raised and the matter was referred to the AOJ for action as appropriate.  

In a Board remand issued in August 2011, it was noted that, in the October 2010 joint motion, the parties agreed that VA must obtain a medical opinion with regard to the Veteran's psychiatric symptomatology before, during, and after his active service and whether any in-service symptomatology represents the same psychiatric condition or the onset of a new psychiatric disability.  

Accordingly, in the August 2011 remand, the Board directed that the Veteran be scheduled for a VA psychiatric examination.  The examiner was asked to address the following: (a) identify, by diagnosis, all (if there were any) psychiatric disease or diseases, that the Veteran had prior to entrance into active service; and identify all psychiatric symptomatology (if any) that the Veteran had prior to entrance into active service; (b) identify all (if there were any) psychiatric disease or diseases, by diagnosis, that the Veteran had during his period of active service; and identify all symptomatology (if any) that the Veteran had during his period of active service; (c) identify any and all psychiatric disease, by diagnosis, that the Veteran has had at any time since May 2006; (d) provide an expert opinion as to whether it is clear and unmistakable to the examiner that any psychiatric disease that existed prior to the Veteran's entrance into active service did not worsen beyond its natural progression (was not aggravated) during service.  It was clarified that the Board was not asking whether any identified condition that preexisted service was aggravated by active service; rather, the Board is asking whether any identified psychiatric condition was not aggravated by active service; (e) provide an expert opinion as to whether any psychiatric symptoms suffered by the Veteran during active service represented a psychiatric condition that existed prior to his entrance into service or represented the onset of a new psychiatric condition that did not exist prior to entrance into active service; and (f) provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric condition that the Veteran has had since May 2006 is a continuation of psychiatric disease that he had during his active service.  A rationale was requested for all conclusions reached. 

In a September 2011 VA examination report, the following findings were made; (1) since May 2006, chronic PTSD, depression, schizoaffective disorder, organic affective syndrome, and schizophrenia, have been diagnosed; (2) it appears that Veteran's problems with learning and conduct disorder did not worsen beyond its natural progression; (3) the Veteran's PTSD did not exist prior to being in the service, and it is as least as likely as not that his PTSD incurred or a result of being assaulted and threatened with assault while he was in the service; (4) PTSD is a continuation of an in-service disease; and (5) the Veteran's problems with authority, problems learning and antisocial behavior led to his discharge from the military and existed before he entered the military.  It was opined that this condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

Thereafter, the AOJ determined that the September 2011 evaluation had been based on a review of the records and claims file only, and not based upon an examination of the Veteran as specified in the August 2011 Board remand.  

As such, in November 2011, the Veteran underwent a VA examination for mental disorders other than PTSD and was evaluated by the same VA clinical psychologist that had rendered the opinion in September 2011.  PTSD, nicotine dependence, and personality disorder were diagnosed.   It was explained that the Veteran's anxiety, hypervigilance, problems sleeping, nightmares were symptoms of PTSD.  His problems with reading, writing, and memory were likely related to his learning disorder.  His past problems with authority were related to his antisocial personality disorder.  

The following findings were made at that time: (1) the Veteran had antisocial personality disorder/conduct disorder prior to entering the military; (2) antisocial personality disorder/conduct disorder, learning disorder, PTSD, alcohol abuse, and antisocial personality disorder were present while active duty; (3) the Veteran has been diagnosed by other providers with PTSD, depression, schizoaffective disorder, organic affective syndrome, and schizophrenia, NOS; but, based on this evaluation, the Veteran currently meets the criteria for PTSD, nicotine dependence, learning disorder and antisocial personality disorder; (4) the Veteran's conditions that preexisted prior to service (learning disorder and conduct disorder/antisocial personality disorder) were not aggravated by his active service; (5) some of the Veteran's psychiatric symptoms that he suffered from during the service were symptoms of a new condition (PTSD)-nervousness, agitation, hypervigilance, difficulty sleeping, while some of the symptoms (problems with authority, problems with memory/learning, getting into physical altercations) were longstanding and existed prior to the military; (6) it is as least as likely as not that Veteran's learning disorder, antisocial personality disorder, alcohol abuse, nicotine dependence and PTSD are a continuation of psychiatric diseases that he had during his active service; however, Veteran began having problems with (learning disorder, antisocial behaviors, nicotine, and alcohol) prior to military.  These problems occurred while he was active duty and thereafter.  The only new condition, based on this evaluation, is the diagnosis of PTSD which was established and began while he was active duty as a result of the assaults he endured.

The present appeal involves a claim for a psychiatric disorder other than PTSD, specifically claimed as dysthymic disorder.  Based on the aforementioned findings, it is not clear whether the Veteran currently has a psychiatric condition other than PTSD; and if not, whether a diagnosed psychiatric disorder other than PTSD was simply never supported or was otherwise subsumed or better defined as PTSD. 

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here given the aforementioned unaddressed matter, coupled with the fact that a PTSD claim is not in appellate status at this time, an opinion addressing the issues critical to adjudicating this appeal is required, consistent with actions described below in this remand.     

Also requiring a remand is the fact that, following the August 2011 Board remand, evidence including that identified above was never reviewed by the AOJ despite the Board's specific remand directive ordering that, after obtaining the examination and opinion, the issue should be readjudicated and, if it was not granted, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  In this regard, no SSOC has been issued in this case since May 2008.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

In this regard, when the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. §19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, as the evidence added to the file since the May 2008 SSOC is pertinent and consideration of this evidence has not been waived in its entirety, this case must be returned to the AOJ for consideration of that evidence.  

The Board also finds that 2 additional claims are in appellate status: entitlement to service connection for a bilateral knee disorder and a left eye disorder.  Specifically, in September 2010 and December 2010 rating actions, service connection was denied for a left eye condition, to include blindness, and a bilateral knee disorder, respectively, were denied.  In October 2010 and January 2011, respectively, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) perfecting an appeal of both claims in May 2011.  With respect to such claims, the Board observes that lay and clinical evidence as well as contentions and arguments have been added to the file since the aforementioned March 2011 SOCs were issued.  Based on the same legal authority cited in the preceding paragraph and to ensure that all pertinent evidence and information has been reviewed in conjunction with these two claims prior to appellate review, these claims must be returned to the AOJ for the issuance of SSOCs that considers all the evidence of record since the March 2011 SOCs.  

Additionally, so as to ensure a complete record, the Veteran should also be given an opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his service connection claims for an acquired psychiatric disorder, bilateral knee disorders, and for a left eye disorder, to include blindness.  Thereafter, all identified records should be obtained.

Finally, the Board observes that two additional claims are in quasi-appellate status: (1) whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for organic brain syndrome, and (2) entitlement to specially adaptive housing and/or a special home adaptation grant.  Claim (1) arises from a December 2012 rating decision denying the claim, following which the Veteran filed an NOD in December 2012.  Claim (2) arises from a December 2012 rating decision denying the claim, following which the Veteran filed an NOD in October 2013.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the AOJ has not issued a SOC with respect to the 2 aforementioned claims.  Under these circumstances, the Board has no discretion and is obliged to remand these claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board points out, however, these claims will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal, relating to one of more of the claims.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his service connection claims for an acquired psychiatric disorder, bilateral knee disorders, and for a left eye disorder, to include blindness.  Appropriate steps should be taken to obtain any such identified record.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, forward the entire record, to include a complete copy of this REMAND, to the same VA psychologist who provided the September 2011 and November 2011 VA medical opinions in order to obtain an adequate opinion with complete rationale addressing the following questions.  If the 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The record must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her opinion as to whether the claims file was reviewed.  The examiner is asked to address the following: 

(a) Is a current diagnosis of a psychiatric disorder or psychosis other than PTSD, to include dysthymic disorder, clinically supported?  If so, identify all such currently manifested disorders.  

If, not explain why prior diagnoses to specifically include dysthymic disorder are not clinically supported, to include addressing whether such prior diagnoses may have been in error, or were subsumed by a PTSD diagnosis.  

(b) If a current psychiatric disorder or psychosis other than PTSD is currently manifested, is it at least as likely that any such condition arose during service or the first post-service year, or is it otherwise at least as likely as not that any such condition is otherwise etiologically related to the Veteran's military service? 

(c) If a current psychiatric disorder or psychosis other than PTSD is currently manifested, is there clear and unmistakable evidence that any such condition pre-existed service?  In this regard, the examiner should identify the condition and evidence he/she determines to be clear and unmistakable.

If so, is there clear and unmistakable evidence that any pre-existing psychiatric disorder or psychosis other than PTSD was not aggravated (increased in disability beyond the natural progress of the condition) during service?  The examiner should identify the evidence he/she determines to be clear and unmistakable.

(d)  For each diagnosed psychiatric disorder or psychosis other than PTSD, is it at least as likely as not that such is caused or aggravated by the Veteran's service-connected residuals of a fracture of the left lower orbit?

A rationale must be provided for any conclusion reached. 

3.  After ensuring that the requested opinions are adequate, readjudicate the issue of whether the Veteran is entitled to service connection for an acquired psychiatric disease, to include dysthymic disorder.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative and allow an adequate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

4.  The AOJ should readjudicate the claims of entitlement to service connection for bilateral knee disorders and entitlement to service connection for a left eye condition to include blindness, claimed as secondary to service-connected residuals of a fracture of the left lower orbit, based on the entirety of the evidence, to include consideration of all evidence added to the file since the issuance of the March 2011 SOCs.  If the benefits sought on appeal are denied, the AOJ must furnish to the Veteran and his representative supplemental statements of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

5.  The AOJ must provide the Veteran with a SOC addressing the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for organic brain syndrome and entitlement to specially adaptive housing or a special home adaptation grant.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over any one or more of these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If, and only if, the Veteran perfects a specific appeal as to one or more of these claims, the case must be returned to the Board for appellate review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


